DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 05/23/2018. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.
After-Final Amendment
Applicant's after-final submission dated 4/12/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 5/7/21.
The application has been amended as follows: 
Claim 1. (Amended) A light-emitting diode (LED) lamp for use in a lamp housing of a vehicle, the LED lamp comprising: a bulb body comprising one or more light-emitting diodes; one or more circuit boards connected to the one or more light-emitting diodes; and a base comprising: a mounting portion comprising: a collar defining a collar opening configured to attachably accept one end of the bulb body[[;]], and one or more mounting tabs extending outward from the collar and configured to engage with the lamp housing to secure the LED lamp in place within the lamp housing; and a heatsink portion extending from the collar in a direction opposite to the mounting portion, wherein the heatsink portion defines an interior chamber extending from the collar opening, and at least one end of the one or the one or more circuit boards is housed in the interior chamber and another end of the one or more circuit boards extends through the collar opening into the bulb body; wherein the mounting portion is integrally formed with the heatsink portion.
, and one or more mounting tabs extending outward from the collar and configured to engage with the lamp housing to secure the LED lamp in place within the lamp housing; and a heatsink portion extending from the collar in a direction opposite to the mounting portion, wherein the heatsink portion defines an interior chamber extending from the collar opening, and at least one end of the one or the one or more circuit boards is housed in the interior chamber and another end of the one or more circuit boards extends through the collar opening into the bulb body; wherein the mounting portion is integrally formed 

Allowable Subject Matter
Claims 1-2, 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a mounting portion comprising a collar defining a collar opening configured to attachably accept one end of the bulb body, and one or more mounting tabs extending outward from the collar and configured to engage with the lamp housing to secure the LED lamp in place within the lamp housing; and a heatsink portion integrally formed with the mounting portion and extending from the collar in a direction opposite to the mounting portion, wherein the heatsink portion defines an interior chamber extending from the collar opening, and at least one end of the one or the one or more circuit boards is housed in the interior chamber and another end of the one or more circuit boards extends through the collar opening into the bulb body.

Independent claim 23 is allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims 2, 4-22 are allowed at least for their dependencies on allowable independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875